Citation Nr: 1748048	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-33 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional low back disability caused by physical therapy treatment at a VA facility.

3.  Entitlement to service connection for neurological impairment of the lower extremities (claimed as numbness in the feet and legs), to include as secondary to a low back disability.

4.  Entitlement to service connection for an acquired psychiatric disorder as secondary to a low back disability.

5.  Entitlement to service connection for erectile dysfunction as secondary to a low back disability.

6.  Entitlement to service connection for urinary dysfunction as secondary to a low back disability.

7.  Entitlement to service connection for bowel dysfunction as secondary to a low back disability.

8.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, November 2012, and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a June 2015 rating decision, the RO granted service connection for chronic obstructive pulmonary disease (COPD) and varicose veins of each lower extremity.  The Veteran disagreed with the initial ratings assigned by the RO in an August 2015 notice of disagreement (NOD); the appeals were then perfected with an August 2017 substantive appeal.  The RO has acknowledged the Veteran's appeal and is developing the claims separately from those currently before the Board.  The claims for increased initial ratings have not been certified to the Board, and while this does not confer or deprive the Board of jurisdiction of an appeal, the Board will decline to accept jurisdiction of the issues at this time.  See 38 C.F.R. § 19.35 (2016).  Therefore, the claims for increased initial rating for COPD and varicose veins are not addressed in this decision and are instead referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic low back disability was not present in service or until years thereafter and is not etiologically related to active military service.  

2.  The Veteran's neurological impairment of the lower extremities was demonstrated years after service, is not etiologically related to any incident of active military service and is not caused or aggravated by a service-connected disability.  

3.  An acquired psychiatric disorder was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

4.  The Veteran's erectile dysfunction was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

5.  The Veteran's urinary dysfunction was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

6.  The Veteran's bowel dysfunction was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

7.  The Veteran did not incur an additional disability of the low back due to VA physical therapy treatment from March 2010 to July 2010 at the Mountain Home VA Medical Center (VAMC).  


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  Chronic neurological impairment of the lower extremities was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

3.  An acquired psychiatric disorder was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

4.  Chronic erectile dysfunction was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

5.  Chronic urinary dysfunction was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

6.  Chronic bowel dysfunction was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

7.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional low back disability caused by physical therapy treatment at a VA facility are not met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 17.32.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Low Back Disability

The Veteran contends that service connection is warranted for a low back disability as it was incurred due to an injury during active duty service.  Specifically, he contends that he strained his back in November 1980 during active duty while bending down to tie his shoes and has experienced low back pain since that time.  

The record establishes the first two elements of service connection: current diagnoses and in-service injuries.  Post-service treatment records document diagnoses of degenerative joint disease and degenerative disc disease confirmed by MRI and X-ray.  These findings were also confirmed upon VA examinations in April 2012 and December 2014.  

Service records also document treatment for a low back injury.  In November 1980, the Veteran complained of low back pain after bending over to tie his shoes and feeling his back pull.  A muscle strain with spasm was diagnosed and the Veteran was treated with medication.  No abnormalities of the spine were noted at the June 1983 separation examination, but the Veteran complained of recurrent back pain on the accompanying report of medical history.  The Board therefore finds that a current disability and in-service injury are demonstrated.  

Turning to the third element of service connection, a nexus between the current low back disability and in-service injury, the Board notes that service records do not support the claim.  The Veteran was treated for a muscle strain of the back, but there is no indication that a chronic low back disability was present during service.  The Veteran was also seen in 1981 for an infected back abscess, but service records do not document any further complaints or treatment related to the Veteran's November 1980 low back injury.  Although he reported a history of recurrent back pain for three years on the June 1983 report of medical history, the accompanying separation examination shows that the Veteran's spine was normal on physical examination.  

Post-service treatment records also contain evidence weighing against service connection.  There is no competent medical evidence of a low back disability after service until January 2009, more than 25 years after military service, when the Veteran was seen at the Mountain Home VAMC with complaints of low back pain.  The Veteran has also consistently maintained that he did not seek medical treatment for low back pain until January 2009, when he was seen at the Mountain Home VAMC.  The absence of any clinical evidence for decades after service is one factor that weighs the evidence against a finding that the Veteran incurred a chronic low back disability in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also notes that there is no finding of low back arthritis until October 2010, when an X-ray showed degenerative changes of the lumbar spine.  The Board observes that an earlier January 2009 X-ray was negative and demonstrated normal alignment and intact vertebral body height and spaces.  As such, the Board cannot conclude that the Veteran manifested arthritis to a compensable degree within a year after his separation from active duty.  Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The record does not contain any competent medical opinions in favor of the claim; in fact, the only medical opinions of record pertaining to the etiology of the Veteran's low back disability weigh against a finding of service connection.  In April 2012, a VA examiner found that the injury documented in the service records, i.e. "awkward bending," did not typically lead to the symptoms and type of disability documented in the lay and medical evidence of record.  The VA expert in spinal surgery provided a more specific medical opinion report in October 2016.  After reviewing the entire claims file, the VA expert concluded that the Veteran's current low back disability was not etiologically related to active service.  The VA expert found that the Veteran incurred a "temporary muscle strain" due to the November 1980 injury that is unrelated to his degenerative spondylotic changes of the lumbar spine as confirmed on a December 2010 MRI.  The MRI findings were characterized by the VA expert as "certainly in very large part the result of normal age-related changes in the spine."  The VA expert further found that the nature of the initial injury described by the Veteran and documented in the service records (bending over to tie his shoes), "would in no way be expected" to result in the type of disability demonstrated on the December 2010 MRI or a more than 30 year history of back pain.  The October 2016 VA expert opinion was accompanied by a well-reasoned and well-supported rationale and referenced specific evidence in the service and post-service record.  It was also based on an accurate review of the facts of the case and the Board finds that it is entitled to significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In support of his claim, the Veteran submitted information from the internet pertaining to low back disabilities, comprised of a Low Back Fact Sheet from the National Institute of Neurological Disorders and Stroke (NINDS) and an article entitled "Nonspecific Lower Back in Adults" from a British informational website.  These articles, while addressing the type of injuries that can lead to low back pain and the definition of chronic back pain, do not contain the level of detail or specificity necessary to support the claim for service connection.  The Veteran contends the articles support his claim by demonstrating that low back pain can result from muscle strain due to lifting heavy objects or overstretching.  The question of whether the Veteran experienced low back after an injury in service is not in dispute.  Rather, the main issue in this case is whether the Veteran incurred a chronic disability due to the in-service  November 1980 injury.  Regarding this question, the articles deal in generalities and focus on the structure of the spine, types and causes of low back pain, and how it is treated.  They do not provide any information specific to the Veteran's case and offer nothing more than generic statements regarding low back pain.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the veteran's claim.").  The information submitted by the Veteran does not provide plausible evidence of a link between the in-service low back muscle strain and the Veteran's current chronic disability.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  It is therefore clear that the articles submitted by the Veteran do not have the requisite "degree of certainty" required by Wallin and Sacks, are of little probative value, and are outweighed by the competent medical evidence against the claim.  See also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  

The Board has also considered the Veteran's statements in this case reporting a history of low back pain since active duty service.   Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported history of continuing symptoms since service is not credible as it is inconsistent with the other evidence of record.  As noted above, the Veteran maintains that he experienced the onset of low back pain in November 1980 that has continued to the present day.  Service records document treatment for an acute muscle strain with spasm in November 1980, but are otherwise negative for complaints or treatment related to the injury of the low back.  As observed by the October 2016 VA expert, the Veteran was seen throughout active duty service for numerous treatments unrelated to the lumbar spine and was provided ample opportunity to report any pain or other complaints related to an ongoing back problem.  The Veteran's spine was normal upon physical examination at separation in June 1983, and while the Veteran reported a history of recurrent back pain at that time, it is not clear from the service records themselves whether this complaint was in reference to the previous low back injury, infected abscess, or some other problem.  

The post-service evidence is also inconsistent with the Veteran's reports of a continuity of symptoms.  The Veteran states that he experienced constant low back pain for decades after service, but never sought medical treatment until January 2009, more than 25 years after discharge.  The lack of any medical treatment for decades after service is facially inconsistent with the Veteran's reported history of constant back pain since November 1980.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility).  The Board further notes that it was not until after receipt of his claim for compensation that the Veteran first alleged a link between his low back disability and service.  The credibility of the Veteran's reported history is thus reduced based on the length of time that passed between service and his more recent statements provided in the context of a claim for compensation.   The Veteran's statements are therefore outweighed by the competent medical evidence against the claim, including the October 2016 medical opinion of the VA expert. 

The Board has also considered the Veteran's statements that his current low back disability is related to injuries during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of back pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the claimed disability was more than 25 years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is against a link between the Veteran's current low back disability and any incident of active duty service, to include the November 1980 muscle strain.  The Board has also determined that the lay statements of continuous symptoms since service are of reduced credibility.  The weight of the evidence is therefore against a nexus between the claimed disability and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).


Claimed Secondary Disabilities

The Veteran contends that service connection is warranted for neurological impairment of the lower extremities, an acquired psychiatric disorder, erectile dysfunction, and urinary and bowel dysfunction as secondary to a low back disability.  As discussed elsewhere in this decision, service connection (and compensation under 38 U.S.C.A. § 1151) are not warranted for the Veteran's claimed low back disability.  As such, service connection for any secondary disabilities is not possible.  See 38 C.F.R. § 3.310.  
      
The Board must also consider whether service connection is warranted for the claimed disabilities as directly due to service.  There is no competent evidence of a link between the Veteran's claimed disabilities and service.  Service treatment records are negative for evidence of complaints or treatment for a psychiatric disorder, a genitourinary disability, or any neurological impairment of the lower extremities.  The Veteran was treated for a foot strain in July 1979, but he did not complain of any loss of sensation or numbness at that time, only soreness.  He was treated with an ace bandage, soaking of the foot, and Aspirin.  There was no follow-up treatment or additional complaints during active duty.  Examination of the feet, lower extremities, and genitourinary, neurological, and psychiatric systems were all normal at the time of the Veteran's separation in June 1983.  The Veteran provided an unclear history of possible foot trouble at separation, but otherwise denied all complaints related to his claimed disabilities, including nervous trouble, frequent or painful urination, and neuritis.  Service records therefore do not support the Veteran's claim that the claimed disabilities were incurred during active military service.

Post-service records also do not support the Veteran's claims.  There is no post-service evidence of the disabilities on appeal until January 2009, more than 25 years after discharge.  With respect to the claimed psychiatric, erectile, urinary, and bowel dysfunction, none of the Veteran's treating physicians have indicated that these disabilities are directly due to service and the Veteran has not provided any statements linking them to service.  Instead, the Veteran has maintained that these conditions are secondary to the claimed low back disability and related medication.   

With respect to the claimed numbness of the lower extremities, the post-service record contains medical evidence weighing against the claim for direct service connection.  VAMC treatment records include a 2013 electromyography (EMG) report showing mixed sensorimotor neuropathy of the lower extremities ruling out radiculopathy related to the lumbar spine.  The examining physician found that the test findings were consistent with an acquired neuropathy with diabetes the leading diagnostic consideration.  The VAMC physician also noted that it "would be difficult to attribute [the Veteran's] 30 year history of left foot numbness to an isolated radiculopathy."  Isolated local trauma to a superficial skin nerve also remained a diagnostic possibility, and a private treatment record dated in June 2015 confirmed the diagnosis of a plantar nerve lesion.  There is no competent evidence linking this condition to active service.  An August 2013 VA examiner also provided a medical opinion against service connection for the claimed numbness of the lower extremities.  After review of the claims file, including service records and the Veteran's history of left foot numbness during boot camp, the VA examiner concluded it was less likely as not that the Veteran's claimed disability was related to active duty.  The VA examiner noted that there was no evidence of significant injury to the left foot during service, only soreness and a foot strain, and observed the EMG results also did not support the Veteran's claim.  

The Board has considered the Veteran's statements that he experienced left foot numbness during boot camp in service that has continued intermittently to the present day, progressing to include both feet and lower extremities.  The Veteran is competent to report this history, but the Board finds that the credibility of his statements is reduced based on the contents of the service records, the post-service records, and the almost 25 years that lapsed between the alleged incurrence of the condition and the first reports of lower extremity numbness.  The Board further finds that his statements provided in the context of a claim for compensation are of reduced credibility compared to those issued in the context of contemporaneous medical treatment during active duty.  The Veteran is also not competent to render a medical opinion in this case, and the Board finds that his lay statements are outweighed by the competent medical evidence against the claim.  

In sum, the record shows that the first evidence of the Veteran's claimed disabilities was more than 25 years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's claimed disabilities are directly due to active service.  The Board also notes that service connection is not possible for the claimed psychiatric, genitourinary, and neurological disabilities on a secondary basis to a service-connected condition.  The Board must therefore conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b).


Compensation Under 38 U.S.C.A. § 1151

The Veteran contends that compensation is warranted under 38 U.S.C.A. § 1151 (West 2014) for additional disability incurred as a result of VA physical therapy treatment at the Mountain Home VAMC from March to July 2010.  He specifically argues that he incurred increased low back pain and a misalignment of the lumbar spine (claimed as "twisting" of the lumbar discs) due to VA's negligence in performing lumbar traction during physical therapy.      

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Before reaching the question of negligence, the evidence must first establish an additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

After review of the evidence, the Board finds that the Veteran did not incur any additional disability due to VA physical therapy.  Although he complained of increased low back pain after lumbar traction in June 2010, the competent medical evidence does not establish that any increase in symptoms or additional disability was the result of VA medical treatment.

The Veteran was first seen with complaints of low back pain at the Mountain Home VAMC in January 2009.  A January 2009 lumbar X-ray was negative for abnormalities, but the Veteran continued to complain of low back pain and was treated with prescribed medication.  In June 2009, his primary care doctor noted that the Veteran's low back pain was persisting, especially with construction work.  The Veteran reported experiencing worsening back pain in December 2009, characterized as not as well controlled with colder weather.  In January 2010, he called his primary care physician and requested a consultation for physical therapy.  

The Veteran began physical therapy at the Mountain Home VAMC in March 2010 complaining of low back pain with intermittent lower extremity symptoms.  He reported experiencing increased pain over the years becoming more constant in the last eight to ten years.  He began to notice symptoms in the left posterior thigh over the last month.  Physical examination showed decreased sensation in the left lower extremity with decreased reflexes and a positive straight leg raising on the left.  Review of the most recent X-ray from January 2009 was negative and the Veteran's therapist found that he would benefit from a home exercise program and a TENS unit to address the chronic nature of the symptoms.  

The Veteran continued to attend physical therapy sessions at the VAMC while also receiving treatment from his primary care doctor.  He reported having some improvement in symptoms in both frequency and duration, but still had increased back pain when lifting and twisting overhead.  He was diagnosed with trochanteric bursitis by his primary care doctor in May 2010 and complained of pain radiating to the bilateral legs, left greater than right.  The Veteran missed a few physical therapy appointments, but returned in May 2010 at which time his therapist found that the Veteran's symptoms were consistent with piriformis syndrome.  On June 2, 2010, the Veteran called the VAMC and complained that some of his new pain medications were upsetting his stomach and lowering his blood sugar, but he was pleased with the results from physical therapy which were helping his back pain.  

On June 28, 2010, the Veteran was seen for another physical therapy session and reported an increase in low back pain, an increase in bilateral lower extremity pain, and giving way of his legs.  He was treated with moist heat and intermittent lumbar traction.  The physical therapist observed that the Veteran tolerated the traction well and had decreased lower extremity pain, but a slight increase to low back pain.  The Veteran was making poor progress towards his therapy goals, and was discharged from physical therapy at his next session on July 12, 2010, having completed all eight scheduled sessions.  At that time, he reported an increase in low back pain and stated that he stood up and felt a "pop" with shooting pain into the right lower extremity with standing.  However, he also reported a reduction in left lower extremity pain.  The physical therapist noted that the Veteran's symptoms had worsened since the initial evaluation and had not responded to modalities, therapeutic exercises, or traction.  He did not display a directional preference and physical examination was not consistent with a musculoskeletal diagnostic pattern. The therapist recommended the Veteran return to his referring provider for an orthopedic or neurological consultation and/or pain management.  

The Veteran continued to seek regular VA treatment for low back pain radiating into the lower extremities following his course of physical therapy.  An October 2010 X-ray showed degenerative changes and a mild alignment abnormality.  His primary care doctor noted in November 2010 that the Veteran continued to experience problems tolerating pain medication because of hypoglycemia and a MRI was ordered.  The December 2010 MRI showed multilevel disc bulges and protrusions as well as evidence of nerve root impingement possibly reflecting radiculopathy.  During an April 2011 pain consultation, the Veteran reported having chronic back problems since 1979 with a recent increase in back and lower left leg pain.  He also stated that physical therapy had worsened his back pain.  A similar history was reported during a neurosurgery consultation in September 2011.  The Veteran refused surgical care options at both the pain management and neurosurgery consultations.  He transferred his care to the Salem VAMC in January 2013 and stated that he had experienced low back pain since 1979.

On August 19, 2013, the Veteran contacted the VA Wytheville Community-Based Outpatient Clinic (CBOC) and reported having increased numbness and pain in his lower back and feet.  He stated that surgery was not an option and he did not want additional pain medication as it lowered his blood sugar.  The Veteran also stated that his vertebra were twisted and that his problems really began in 2010 when he was placed in traction by physical therapy.  A September 2013 EMG demonstrated mixed sensorimotor neuropathy affecting the bilateral lower extremities without evidence of radiculopathy.  The findings were consistent with an acquired neuropathy such as diabetes, though the test itself was not definitive of any one particular etiology.  The Veteran has continued to receive treatment for low back pain and lower extremity numbness and attributes his condition to the November 1980 service injury and/or negligence by his physical therapist at the Mountain Home VAMC in June 2010 in utilizing lumbar traction treatment.

As noted above, the threshold issue in claims for compensation under 38 U.S.C.A. § 1151 is whether the Veteran incurred an additional disability due to VA hospital care, medical, or surgical treatment.  In this case, the Veteran's low back disability appears to have increased in severity following his VA physical therapy treatment, but the record weighs against a finding that the additional disability was due to VA medical care.  Instead, the Veteran's treatment records demonstrate a pattern of worsening back pain and symptoms before, during and after physical therapy without any indication an additional disability was incurred as a result of lumbar traction performed during VA physical therapy. 

Prior to starting physical therapy, the Veteran reported an increase in low back symptoms, with worsening pain noted in December 2009 and January 2010.  His primary care doctor noted in June 2009 that the Veteran's pain was "persisting, esp[ecially with] construction work" indicating that the Veteran's occupation was causing his symptoms to increase.  The Veteran also called and requested a physical therapy consultation because of the increase in low back symptoms.  

This pattern of increased low back pain continued throughout the Veteran's course of physical therapy from March 2010 to July 2010.  He initially experienced some improvement to symptoms when starting physical therapy, but stated at the June 28, 2010 session that he was experiencing an increase in bilateral lower extremity pain, an increase in low back pain, and giving way of his legs.  The Board notes that these complaints were recorded before lumbar traction was utilized at the appointment.  In fact, after lumbar traction was performed, the VA physical therapist noted that the Veteran tolerated the traction well with decreased lower extremity pain, but some increase to low back pain.  The Veteran was not seen again until July 12, 2010, two weeks after the application of lumbar traction, at his discharge evaluation from physical therapy.  The physical therapist clearly noted that the Veteran was experiencing worsening symptoms as compared to when he began therapy, but also recorded the Veteran's reports that he noted an acute increase in symptoms after recently standing.  The physical therapist also stated that the Veteran's symptoms and physical examination were not consistent with a musculoskeletal diagnostic pattern.  These treatment records demonstrate that the Veteran complained of worsening low back and lower extremity pain before starting physical therapy and throughout treatment, even before lumbar traction was applied on June 28, 2010. 

After his discharge from physical therapy in July 2010, the Veteran's low back disability continued to worsen, though again, there is no competent evidence relating the increase of symptoms to VA physical therapy and/or treatment with lumbar traction.  An October 2010 X-ray showed a mild alignment abnormality and degenerative change.  The previous X-ray, dating from almost two years prior, was negative, indicating a progression of the Veteran's condition.  The Veteran reported on several occasions to VA providers that he felt physical therapy had made his condition worse, specifically stating in August 2013 that he felt lumbar traction had "twisted" his lumbar discs.  Despite the Veteran's contentions that lumbar traction was the cause of his increased disability, no treatment provider has ever opined that the Veteran's physical therapy was the cause of his worsening symptoms.  The Veteran was characterized as having failed a course of physical therapy in August 2010, but there's no competent medical evidence that the Veteran's progressive low back and lower extremity pain was related to any specific or even general physical therapy treatment. 

The record also contains a VA expert opinion weighing against a finding that the Veteran incurred an additional disability due to VA physical therapy.  In an October 2016 medical report, a VA expert in spinal surgery opined that the Veteran did not incur an additional low back disability as a result of VA physical therapy and the specific lumbar traction treatment.  The VA expert noted that physical therapy does not help all patients, and in some cases, pain can worsen after a course of physical therapy, especially in patients who have segmental instability or more advanced disc degeneration.  The December 2010 MRI indicated both of these factors were present in the Veteran.  The VA expert went on to state that in such cases, it "does not mean [physical therapy] has worsened their underlying condition; it is simply that the increased motion of the spine during [physical therapy] has worsened their pain."  Furthermore, review of the medical literature and the VA expert's own experience did not indicate any verification of low back injuries occurring due to lumbar traction therapy.  This opinion, based on the spinal surgeon's expertise, review of objective literature, and accompanied by a rationale that includes discussion of the specific nature of the Veteran's disability, weighs against a finding that the Veteran incurred additional disability due to VA medical care. 

The Board has considered the statements of the Veteran connecting his current low back disability and impairment to VA physical therapy treatments dating from March 2010 to July 2010.   However, as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as increase in back pain, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  To the extent the Veteran and his mother have both stated that the Veteran was unable to work following physical therapy treatment at the VAMC, the Board notes that VA treatment records document the Veteran's reports to his primary care doctor in November 2010, three months after his discharge from physical therapy, that he "has been able to work" and was working for a contractor, presumably as a carpenter or in construction as previously related.  In any event, the Board finds that the statements provided by the Veteran and his mother are outweighed by the objective medical evidence of record which establishes a progression of low back pain before, during, and after the Veteran's physical therapy treatment unrelated to any specific VA treatment.  

The evidence of record therefore weighs against a finding that the Veteran incurred an additional disability due to VA physical therapy treatment at the Mountain Home VAMC from March 2010 to July 2010.  As the Veteran did not incur an additional disability as a result of VA treatment, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional low back disability caused by physical therapy treatment at a VA facility is denied.

Entitlement to service connection for neurological impairment of the lower extremities (claimed as numbness in the feet and legs), to include as secondary to a low back disability, is denied.

Entitlement to service connection for an acquired psychiatric disorder as secondary to a low back disability, is denied.

Entitlement to service connection for erectile dysfunction as secondary to a low back disability, is denied.

Entitlement to service connection for urinary dysfunction as secondary to a low back disability, is denied.

Entitlement to service connection for bowel dysfunction as secondary to a low back disability, is denied.


REMAND

The Board finds that the claim for enlistment to TDIU is inextricably intertwined with the Veteran's claims for increased initial ratings for COPD and varicose veins of the bilateral lower extremities.  Therefore, a decision on TDIU is not appropriate until the AOJ has finished developing the claims that are associated with the Veteran's other appeal.  

Accordingly, the case is REMANDED for the following action:

Complete development on the claims for higher initial ratings for COPD and varicose veins of the bilateral lower extremities.  When development is complete and the claims have been certified to the Board, return the claim for entitlement to TDIU to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


